Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This action is in reference to the communication filed on 16 JUN 2020. 
Applicant has canceled claims 1-20 as filed on 16 JUN 2020, and has added claims 21-34 in the pending set. 
Claims 21-34 are present and have been examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10706440. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the of claims 21, 27, 33 would be anticipated by the limitations as they pertain to claims 1, 7, 13 of the issued patent:  “a method for content screening of web pages to control the serving of online advertisements, the method comprising…;” “receiving from a client device, an impression request for a URL…;” “appending existing ratings to the impression request…;” “…screening, by a content categorization service engine, HTML content of the web page for different categories of content;” “generating ratings for the web page…;” “storing ratings for the content site in a cache server…(claims 7, 13);” “serving the impression request for the web page with the generated ratings…(claims 7, 13);” “serving a content sensitive advertising impression for the web page based on the ratings… (claim 1);” “serving a non-content sensitive advertising impression…(claim 1, 7);” and “serving the impression request to an ad server without a rating when no rating is stored… (Claim 13). ” As the claims in the pending application are not patentably distinct from those in the ‘440 patent, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (US 20050154746 AI, hereinafter Liu) in view of Cryer (US 20050132042 A1). 

In reference to claim 21
A method for content-screening of web pages to control the serving of online advertisements, the method comprising the following operations performed by one or more processors:
receiving an impression request for a URL that is related to a web page, wherein the impression request includes a document referring address (“DREF”) parameter (at least [0014-15, 039, 042]: "...base content might include web pages served to client system..", accessed via URLS, and at [009, 018, 065] the request for the URL creates the request for "content that is relevant to base content", i.e. an impression/advertisement);
appending existing ratings to the impression request for the URL that is related to the web page if the existing ratings are [available] wherein the existing ratings are included in the document referring address (“DREF”) parameter (at least [0078, fig 6, 059 and related text] associates between the terms, i.e. ratings, are stored);
screening, by a content categorization service (“CCS”) engine, FITML content of the web page for different categories of content, wherein the CCS engine fetches the HTML content from the web page (at least [042-047, 074, 078, fig 4 and related text, table 2] base content, i.e. the web page, is parsed for categories and/or types of content);;
generating ratings for the web page based on the screened HTML content, the ratings comprising at least one rating for each of the different categories of content (at least [078, 080-083, fig 13 and related text] rating the content as sensitive, non-sensitive based on the parsing ); and 
serving a content-sensitive advertising impression for the web page based on the ratings (at least [fig 13 and related text, 077-083 ]: “Units used for relevant content identification (i.e. impressions) might be assigned offensiveness scores based on a category that the units are associated with. A category (e.g., in a category tree) might be determined to be offensive or non-offensive and the offensiveness score for the category might be assigned to each unit associated with the category “).
While Liu teaches storing an association between base content and ratings, as well as web page ratings per se, it does not specifically disclose storing the ratings in a cache. Cryer however does teach: wherein the response cache is a distributed cache configured to store one or more web page ratings (at least [figs 1, 3, and related text including 0156] “The ratings servers 118 maintain a local cache 302 of ratings for web page documents…”). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a cached ratings history as taught by Cryer, in the screening process of Liu, because Cryer specifically discloses that ongoing rating of new or changed pages would provide an improvement over the previous methods (see 009), by monitoring previously rated or recently added/modified pages for changes (see 0160-0163).

In reference to claim 22, 28:
Liu further teaches: wherein the web page is a user generated content site that is one of a social networking site, blog, review site, file sharing site, or personal opinion site (at least [035]  “…base content might include text (e.g., articles), images, video, audio, animation, program code, data structures, formatted text, etc…”). 



In reference to claim 23, 29:
Liu further teaches: wherein serving the content-sensitive advertising impression for the web page is further based on one or more of: advertising information provided by an advertiser, contextual 

In reference to claim 24, 30:
Liu further teaches: wherein screening HTML content of the web page includes generating a list of features associated with the web page and categorizing the web page into one of several objectionable categories (at least [078, 82]: scoring and types of offensive webpages/base content).  

In reference to claim 25, 31: 
Liu further teaches: removing stop words from the list of features associated with the web page (at least [042-043]: given words or terms, or based on their location, may not be considered).

In reference to claim 26, 32:
Liu further teaches: wherein generating ratings includes generating a numerical value between 0 and 1 as a rating for each of the different categories of content (at least [78, table 2 and related text]: 0-1 scoring).

In reference to claim 27:
Liu teaches: A method for delivering advertising to publishers of content sites, the method comprising the following operations performed by one or more processors:
receiving an impression request for a URL that is related to a content site, wherein the impression request includes a document referring address (“DREF”) parameter (at least [0014-15, 039, 042]: "...base content might include web pages served to client system..", accessed via URLS, and at [009, 018, 065] the request for the URL creates the request for "content that is relevant to base content", i.e. an impression/advertisement);

screening, by a content categorization service (“CCS”) engine, HTML content of the content site for different categories of content, wherein the CCS engine fetches the HTML content from the web page (at least [042-047, 074, 078, fig 4 and related text, table 2] base content, i.e. the web page, is parsed for categories and/or types of content);
generating ratings for the content site based on the screened HTML content, the ratings comprising at least one rating for each of the different categories of content (at least [078, 080-083, fig 13 and related text] rating the content as sensitive, non-sensitive based on the parsing ); 
serving the impression request with the generated ratings to an ad server (at least [fig 13 and related text, including 077-083] if category/rating information is unknown, base content is deemed “neutral” and at [0083] neutral base content leads to the use of non-sensitive/neutral units as relevant to the initial advertisement request) ; and 
serving a non-content-sensitive advertising impression for the content site if the content site is not associated with at least one rating (at least fig 13 and related text, 077-083]: if category information is unknown, or the rating is unknown, base content is deemed “neutral”, and at [083]: neutral base content leads to the use of non-sensitive/neutral units as relevant content (advertisements). 
While Liu as cited discloses all of the limitations noted above, as well as storing an association between a base and a relevant content item, it does not specifically disclose storage of a rating in a response cache, nor subsequent retrieval of the rating from the cache. Cryer however does teach: 
storing the ratings for the web page with the identifier for the web page in the response cache (at least (at least [figs 1, 3, and related text including 0156] “The ratings servers 118 maintain a local cache 302 of ratings for web page documents…” [0160-0163] when new page is available or modified, the rating updates/updates dynamically based off historically entered values of ratings; at [0159-0163] master ratings database i.e. response cache). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a cached ratings history as taught by Cryer, in the screening process of Liu, because Cryer specifically discloses that ongoing rating of new or changed pages would provide an improvement over the previous methods (see 009), by monitoring previously rated or recently added/modified pages for changes (see 0160-0163). 

In reference to claim 33:
Liu teaches: A method for content-screening to control delivering advertising to publishers of web pages, the method comprising the following operations performed by one or more processors:
appending existing ratings to a received impression request for a web page if any ratings for the web page are [available] wherein the existing ratings are included in a document referring address (“DREF”) parameter of the received impression request, and serving the impression request for the web page with the appended existing ratings to an ad server;
screening, by a content categorization service (“CCS”) engine, HTML content of the web page for different categories of content, wherein the CCS engine fetches the HTML content from the web page;

serving the impression request for the web page to an ad server with the generated ratings (at least [fig 13 and related text, including 077-083] if category/rating information is unknown, base content is deemed “neutral” and at [0083] neutral base content leads to the use of non-sensitive/neutral units as relevant to the initial advertisement request); and
serving the impression request for the web page to an ad server without a rating when no rating for the web page is [available] (at least [fig 13 and related text, including 077-083] if category/rating information is unknown, base content is deemed “neutral” and at [0083] neutral base content leads to the use of non-sensitive/neutral units as relevant to the initial advertisement request).
While Liu as cited discloses all of the limitations noted above, as well as storing an association between a base and a relevant content item, it does not specifically disclose storage of a rating in a response cache, nor subsequent retrieval of the rating from the cache. Cryer however does teach: 
storing the ratings for the web page with the identifier for the web page in the response cache (at least [figs 1, 3, and related text including 0156] “The ratings servers 118 maintain a local cache 302 of ratings for web page documents…” [0160-0163] when new page is available or modified, the rating updates/updates dynamically based off historically entered values of ratings; at [0159-0163] master ratings database i.e. response cache). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a cached ratings history as taught by Cryer, in the screening process of Liu, because Cryer specifically discloses that ongoing rating of new or changed pages would provide an improvement over the previous methods (see 009), by monitoring previously rated or recently added/modified pages for changes (see 0160-0163). 


In reference to claim 34:
Liu/Cryer teaches all the limitations as shown above. While Liu teaches storing an association between base content and ratings, as well as web page ratings per se, it does not specifically disclose storing the ratings in a cache. Cryer however does teach: wherein the response cache is a distributed cache configured to store one or more web page ratings (at least [figs 1, 3, and related text including 0156] “The ratings servers 118 maintain a local cache 302 of ratings for web page documents…”). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a cached ratings history as taught by Cryer, in the screening process of Liu, because Cryer specifically discloses that ongoing rating of new or changed pages would provide an improvement over the previous methods (see 009), by monitoring previously rated or recently added/modified pages for changes (see 0160-0163).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622